UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7644



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JERRY INDUSTRIOUS,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:00-cr-00020-NCT; 1:06-cv-00094-NCT)


Submitted:   April 24, 2008                 Decided:   April 28, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jerry Industrious, Appellant Pro Se.      Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jerry Industrious appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on Industrious’ motion for reduction of sentence filed

pursuant to 18 U.S.C. § 3582(c)(2) (2000).               We have reviewed the

record and find no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Industrious, Nos. 1:00-cr-00020-NCT; 1:06-cv-00094-NCT (M.D.N.C.

Oct.    24,   2007).     We    further      deny    Industrious’    motion     for

appointment of counsel. We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented      in   the

materials     before   the    court   and     argument   would     not   aid   the

decisional process.

                                                                         AFFIRMED




                                      - 2 -